Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/29/2020, in response to the rejection of claims 1-9 from the final office action, mailed on 09/29/2020, by amending claims 1, 8 and canceling claim 6, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “wherein the rotation mechanism is configured to rotate the injector from a starting position in which the plurality of gas holes are oriented to a center of the process vessel to a first predetermined angle in a leftward direction and to a second predetermined angle in a rightward direction” of Claim 1,

In other words, when the gas injector is rotatable from a first position to a second position, the gas holes of the injector is clearly capable of being oriented from a center to either a first predetermined angle in a leftward direction or to a second predetermined angle in a rightward direction, and also is capable of being oriented from either a first predetermined angle in a leftward direction or a second predetermined angle in a rightward direction to a center.
Consequently, when an apparatus of a prior art has a gas injector rotatable from a first position to a second position, it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (JP 2013-89818, filed in IDS, hereafter ‘818) in view of Kato (US 20100116209, hereafter ‘209).
Regarding to Claim 1, ‘818 teaches:
A process chamber 201 is formed in the hollow portion of the process tube 203 (Fig. 1, [0015] of the English translation filed in IDS), and nozzle shaft 270a ([0019], note the processing chamber is for a predetermined process on a substrate by a 
Fig. 3 shows that gas is delivered through a nozzle rotation mechanism base 262a located in a lower end portion the chamber, and further shows that the base supports the rotating shafts 261a which is a part of the nozzle 270a, and the inner space of the base is a hole for inserting the nozzle and the shaft (the claimed “comprising: a manifold disposed in a lower end portion of the process vessel, the manifold including an injector support part which extends vertically along an inner wall surface of the process vessel and has an insertion hole”);
Fig. 3 shows that the gas introduction pipe 233a having gas introduction passage 210a protrudes outward from the base 262a and communicates with the inner space of the base and an outside of the chamber (the claimed “and a gas introduction part which protrudes outward from the injector support part and has a gas flow passage communicating with the insertion hole and an outside of the process vessel so that a gas can flow through the insertion hole and the outside of the process vessel”);
Fig. 3 shows that the rotating shafts 261a, which is a part of the nozzle shaft 270a is inserted and fitted into the inner space of the base, and the rotating shafts 261a has an opening communicating with the gas introduction passage 210a within the gas introduction pipe 233a (the claimed “an injector inserted and fitted into the insertion hole of the injector support part, the injector extending linearly entirely along the inner wall surface and having an opening communicating with the gas flow passage at a position where the injector is inserted into the insertion hole”);

Nozzles are provided on the nozzle shafts 270a ([0020], note an opening of the nozzle shaft 270a connected to the nozzle 271a also can be interpreted as a gas hole, the claimed “wherein a plurality of gas holes are formed in the injector”);
By operating the nozzle driving motors 263a and 263b, the nozzle shafts 270a and 270b supported by the rotating shafts 261a and 261b can be rotated ([0021], note rotating indicates movement from a first position to a second position, thus, when the nozzle shafts are rotated, the gas holes on the nozzle shafts clearly can be oriented from a center to a rightward and/or leftward, see the claim interpretation above, see also Figs. 2 and 5, the claimed “wherein the rotation mechanism is configured to rotate the injector from a starting position in which the plurality of gas holes are oriented to a center of the process vessel to a first predetermined angle in a leftward direction and to a second predetermined angle in a rightward direction”).

As discussed in above, ‘818 teaches an opening of the shaft 261a which communicates with the gas introduction passage 210a within the gas introduction pipe 233a, therefore, the opening certainly has a shape (the examiner considers a circular shape is commonly known shape of opening), but ‘818 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the opening has an oval shape with a longer axis in a horizontal direction and a shorter axis in a vertical direction.

‘818 clearly teaches the nozzle 270a is rotating along the rotating shaft 261a coupled to the nozzle driving motors 263a ([0021], note the nozzle 270a is partially rotated in a degree less than 360 degree, not rotated in full 360 degree).

‘209 is analogous art in the field of deposition apparatus (title). Figs. 1 and 5 of ‘209 shows the rotating cylinder 2 has gas diffusion paths 22-24 each including slits 221, 231, 241 (see also [0065], note the path or slit has a shape of opening with a longer axis in a horizontal direction and a shorter axis in a vertical direction, for the purpose of supplying a gas while rotating).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the shape of the opening of the shaft 261a of ‘818, to be an opening with a longer axis in a horizontal direction and a shorter axis in a vertical direction, for the purpose of supplying a gas while rotating the shaft.
Further, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an oval shape, as the modified opening shape with a longer axis in a horizontal direction and a shorter axis in a vertical direction, for the purpose of providing a gas path along the circumference of the rotating shaft of ‘818, which rotates in a degree less than 360 degree, and/or for its suitability as an opening along the rotating shaft with predictable 
Note, emphasized again, as long as the gas is capable of flowing through an opening, merely changing a circular shaped opening into an oval shaped opening does not require a skill beyond an ordinary skill. MPEP clearly guides such a modification would have involved a mere change in the shape of a component. A change of shape is generally recognized as being within the ordinary level of skill in the art, see MPEP 2144.04.

Regarding to Claim 5,
‘818 teaches nozzle drive motors 263a, as a rotation mechanism connected to the lower end portion of the injector. Further the motor is connected to a unlabeled shaft between the base 262a and the motor 263a (the claimed “wherein the rotation mechanism comprises: a rotary shaft connected to the lower end portion of the injector; and a motor connected to the rotary shaft to rotate the rotary shaft”).

Regarding to Claim 8,
A process chamber 201 is formed in the hollow portion of the process tube 203 (Fig. 1, [0015], the claimed “A processing apparatus, comprising: a process vessel”);
The rest of the limitation of claim 8 is the same as the claim 1, and teaching of the rest was discussed in the claim 1 rejection above, thus teaching is applied to the rest of the limitation of claim 8 (the claimed “a manifold disposed in a lower end portion of the process vessel, the manifold including an injector support part which extends  oval shape with a longer axis in a horizontal direction and a shorter axis in a vertical direction, wherein a plurality of gas holes are formed in the injector, and wherein the rotation mechanism is configured to rotate the injector from a starting position in which the plurality of gas holes are oriented to a center of the process vessel to a first predetermined angle in a leftward direction and to a second predetermined angle in a rightward direction”).

Regarding to Claim 9,
‘818 teaches a wafer 200 as a substrate can be stored in a state of being stacked in a vertical direction in a vertical direction by a boat 217 ([0015]), and the process tube 203 is vertically mounted ([0016], note Fig. 1 shows plural wafers in a vertically spaced state, the claimed “wherein the process vessel has a substantially cylindrical shape to accommodate a substrate support which can support a plurality of substrates in a vertically spaced state”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘818 and ‘209, as being applied to Claim 1 rejection above, further in view of Gockel et al. (US 5794299, hereafter ‘299).
Regarding to Claim 2,
‘818 teaches nozzle drive motors 263a, as a rotation mechanism connected to the lower end portion of the injector.

‘818 and ‘209 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein the rotation mechanism comprises: a link mechanism connected to the lower end portion of the injector; and a cylinder connected to the link mechanism to drive the link mechanism.

‘299 is analogous art in the field of processing system (abstract). ‘299 teaches air cylinder 410, in conjunction with link 425 cause rod 415, to rotate (lines 30-32 of col. 8). Further Fig. 2 also shows a pneumatic drive 201 coupled to drive attachment 203 controls the rotational movement of the lid between the open (position 2) and closed (position 1) positions.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted air cylinder in conjunction with link, as the rotation mechanism of the apparatus of ‘818, for its suitability with .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘818 and ‘209, as being applied to Claim 1 rejection above, further in view of Matsushima (US 5947675, hereafter ‘675).
Regarding to Claim 3,
‘818 teaches nozzle drive motors 263a, as a rotation mechanism connected to the lower end portion of the injector.

‘818 and ‘209 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the rotation mechanism comprises: a worm gear mechanism connected to the lower end portion of the injector; and a motor connected to the worm gear mechanism to drive the worm gear mechanism.

‘675 is analogous art in the field of processing on a semiconductor wafer or the like (lines 10-12 of col. 1). ‘675 teaches the rotation gear 90 is engaged with a worm gear 92 installed on the rotation drive shaft of a drive motor 94 (Fig. 10, lines 43-44 of col. 6, note when the warm gear 92 is rotated in accordance with driving of the drive motor 94, the rotation gear 90 is rotated).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘818 and ‘209, as being applied to Claim 1 rejection above, further in view of Kikuchi (US 5780849, hereafter ‘849).
Regarding to Claim 4,
‘818 teaches nozzle drive motors 263a, as a rotation mechanism connected to the lower end portion of the injector.

‘818 and ‘209 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the rotation mechanism comprises: a rack and pinion connected to the lower end portion of the injector; and a cylinder connected to the rack and pinion to drive the rack and pinion.

‘849 is analogous art in the field of semiconductor device fabrication apparatus (title). ‘849 teaches pinions 34C rotated by a rack 34B which is reciprocated in the direction of the arrow by an air cylinder 34A (Fig. 2, lines 29-32 of col. 4). 

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘818 and ‘209, as being applied to Claim 1 rejection above, further in view of Sano et al. (US 20150200085, hereafter ‘085).
Regarding to Claim 7,
‘818 teaches the process tube 203 is made of a heat-resistant material such as quartz (SiO2) ([0015]), and the nozzle shafts 270a and 270b are made of a dielectric material such as quartz (heat-resistant insulating material) ([0019], the claimed “wherein the process vessel and the injector are made of quartz”);
As discussed in the claim 1 ejection above, the base 262a is a manifold, which is made of a material.

‘818 and ‘209 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: and the manifold is made of metal.



‘085 is analogous art in the field of substrate processing apparatus (title). ‘085 teaches a manifold (not shown) made of metal and configured to support the reaction tube 203 may be installed under the reaction tube 203 such that respective nozzles may be installed to penetrate through a sidewall of the manifold ([0025]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the base of ‘818 with a metal, for the purpose of providing mechanical durability.

Response to Arguments
Applicants’ arguments filed on 12/29/2020 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of claim 1, applicants argue that It was asserted in the Office Action that the gas diffusion paths 22, 23, and 24 having slits 221, 231, and 241 disclosed in ‘209 correspond to "the opening has an oval shape with a longer axis in a horizontal direction and a shorter axis in a vertical direction" as recited in Claim 1. However, Applicant submits that the slits 221, 231, and 241 and the gas diffusion paths 22, 23, and 24 disclosed in ‘209 are arranged in the annular shape to encompass the entire circumference of the rotational cylinder 2. In contrast, the opening as recited in amended Claim 1 has the oval shape with the longer axis in the horizontal 
This argument is found not persuasive. 
First, the “oval” shape is not taught by ‘209. The examiner clearly set forth, ‘209 merely teaches that a shape of the gas flow opening can have a longer axis in a horizontal direction and a shorter axis in a vertical direction, for the purpose of supplying a gas while rotating. After that, the examiner clearly set forth that changing the shape of the opening having a longer axis in a horizontal direction and a shorter axis in a vertical direction is an obvious matter, for the purpose of providing a gas path along the partial circumference of the rotating shaft of ‘818, which rotates in a degree less than 360 degree.
Second, the examiner further set forth that applying an oval shape is also an obvious matter, because the oval shape is an example of the shape having a longer axis in a horizontal direction and a shorter axis in a vertical direction, thus the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness.
Third, the examiner also set forth that as long as the gas is capable of flowing through an opening, merely changing a circular shaped opening into an oval shaped opening does not require a skill beyond an ordinary skill. Further, an oval shape opening may provide a greater gas flow rate than a circular shape opening, thus providing a greater gas flow rate may be an another motivation to change the shape.

The applicants further argue that the rotational cylinder 2 disclosed in ‘209 is configured to rotate in a single direction (e.g., a direction of curved arrows shown in FIG. 5 of Kato) by the driving part 74 and the driving belt 75. In contrast, the gas injector having a plurality of holes recited in amended Claim 1 is configured to rotate at predetermined angles from the starting position to the leftward direction and the rightward direction. If the slits 221, 231, and 241 disclosed in ‘209 were to be formed in the same oval shape as the oval shaped opening recited in amended Claim 1, the gases cannot be continuously supplied to the gas diffusion paths 22, 23, and 24 while the rotational cylinder 2 continues rotating in the single direction. Thus, the slits 221, 231, and 241 disclosed in ‘209 must be formed in the annular shape to encompass the entire circumference of the rotational cylinder 2. However, since the gas injector recited in amended Claim 1 is configured to rotate at the predetermined angles from the starting position to the leftward direction and the rightward direction, the opening formed in the injector just needs to have the oval shape. That is, the opening does not encompass the entire circumference of the injector. Moreover, if the opening recited in amended Claim 1 were to be formed to encompass the entire circumference of the injector similarly as the slits 221, 231, and 241 disclosed in ‘209, the injector may be cut at an opening forming portion and cannot function as the injector, see the page 11. 
This argument is found not persuasive. 
Emphasized again, the “oval” shape is not taught by ‘209. ‘209 merely teaches a shape of gas flow opening with a longer axis in a horizontal direction and a shorter axis in a vertical direction, for the purpose of supplying a gas while rotating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AIDEN LEE/           Primary Examiner, Art Unit 1718